Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43   Desc
            Affidavit Declaration of John C. Kirkland Page 1 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43   Desc
            Affidavit Declaration of John C. Kirkland Page 2 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43   Desc
            Affidavit Declaration of John C. Kirkland Page 3 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43   Desc
            Affidavit Declaration of John C. Kirkland Page 4 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43   Desc
            Affidavit Declaration of John C. Kirkland Page 5 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43   Desc
            Affidavit Declaration of John C. Kirkland Page 6 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43   Desc
            Affidavit Declaration of John C. Kirkland Page 7 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43   Desc
            Affidavit Declaration of John C. Kirkland Page 8 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43   Desc
            Affidavit Declaration of John C. Kirkland Page 9 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 10 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 11 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 12 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 13 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 14 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 15 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 16 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 17 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 18 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 19 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 20 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 21 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 22 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 23 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 24 of 25
Case 19-02033-VFP Doc 9-3 Filed 02/12/20 Entered 02/12/20 19:49:43    Desc
            Affidavit Declaration of John C. Kirkland Page 25 of 25
